UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                              No. 00-4185

RONNIE EDWARD DAWSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Lynchburg.
Norman K. Moon, District Judge.
(CR-99-3)

Submitted: September 20, 2000

Decided: November 16, 2000

Before WILLIAMS, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Killis Thurman Howard, KILLIS T. HOWARD, P.C., Lynchburg,
Virginia, for Appellant. Robert P. Crouch, Jr., United States Attorney,
Craig J. Jacobsen, Assistant United States Attorney, Roanoke, Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Ronnie Edward Dawson pled guilty to mail fraud, 18 U.S.C.
§ 1341 (1994), and was sentenced to a term of twelve months impris-
onment. He appeals his sentence, arguing that the district court clearly
erred in making a two-level adjustment for an offense involving a vul-
nerable victim, see U.S. Sentencing Guidelines Manual § 3A1.1(b)(1)
(1998), and in adopting the probation officer's recommendation for a
two-level enhancement for more than minimal planning. See USSG
§ 2F1.1(b)(2)(A). We affirm.

From October 1996 until January 1998, Dawson, an insurance
agent, obtained loans from the insurance company in his customers'
names against the value of their insurance policies, cash surrender
values, or benefit withdrawals. Dawson forged the policy holders'
signatures on the insurance company forms and had the checks mailed
to one of three addresses he used. Dawson then forged his customers'
endorsements and cashed the checks or deposited them into his per-
sonal account. Dawson used thirteen of his customers' policies to
obtain money for himself.

We review legal questions involving sentencing de novo and fac-
tual determinations under the clearly erroneous standard. See United
States v. Singh, 54 F.3d 1182, 1191 (4th Cir. 1995). First, Dawson
argues that the victim of his offense was the insurance company, not
the policy holders, because it was the insurance company that suf-
fered a loss. Second, he claims that, even if the policy holders were
victims, the government failed to establish that he targeted vulnerable
policy holders for use in his scheme. Dawson's first argument is with-
out merit because a victim may include a person who suffers from
acts the defendant commits during or in preparation for the offense of
conviction. See United States v. Blake, 81 F.3d 498, 503 (4th Cir.
1996) ("offense" includes offense of conviction and all relevant con-
duct). Dawson's customers were victimized when he forged their sig-
natures to obtain loans and other benefits of their insurance policies
for his own benefit, even though they ultimately sustained no finan-
cial loss due to the discovery of the scheme.

                  2
Dawson's second premise is also without merit. Of the thirteen
customers named in the information as having been used by Dawson,
six were later identified as elderly or disabled. The guideline provides
for an adjustment if the defendant "knew or should have known that
a victim of the offense was a vulnerable victim." USSG
§ 3A1.1(b)(1). The commentary defines "vulnerable victim" as a:

       person (A) who is a victim of the offense of conviction and
       any conduct for which the defendant is accountable under
       § 1B1.3 (Relevant Conduct); and (B) who is unusually vul-
       nerable due to age, physical or mental condition, or who is
       otherwise particularly susceptible to the criminal conduct.

USSG § 3A1.1, comment. (n.2). The commentary explains that "Sub-
section B apples to offenses involving an unusually vulnerable victim
in which the defendant knows or should have known of the victim's
unusual vulnerability." USSG § 3A1.1, comment. (n.2).

Before the 1995 amendment to § 3A1.1, Application Note 2 stated
that the adjustment "applies to offenses where an unusually vulnera-
ble victim is made a target of criminal activity by the defendant." See
App. C, amend. 521. The Sentencing Commission revised the guide-
line and commentary because of "inconsistency in the application of
§ 3A1.1 regarding whether this adjustment required proof that the
defendant had `targeted the victim on account of the victim's vulnera-
bility.'" Id.; see, e.g., Singh, 54 F.3d at 1191.

However, a defendant is sentenced under the guidelines in effect on
the date of his sentencing. See USSG § 1B1.11(a). When Dawson was
sentenced, § 3A1.1 contained no reference to targeting a vulnerable
victim. And, in any case, the district court found that Dawson targeted
certain of his customers because he knew they were"least apt to
know what he was doing," and that he admitted targeting one particu-
lar victim because she was old and unaware. We find that the district
court did not clearly err in finding that the vulnerable victim adjust-
ment applied because Dawson admitted that he knew at least one of
the customers he victimized was unusually vulnerable due to her age.

Because Dawson did not challenge the enhancement for more than
minimal planning, it is reviewed under the plain error standard. See

                  3
United States v. Olano, 507 U.S. 725, 731-32 (1993). "More than
minimal planning" is defined in Application Note 1(f) to § 1B1.1 as
"more planning than is typical for commission of the offense in a sim-
ple form," and "is deemed present in any case involving repeated acts
over a period of time, unless it is clear that each instance was purely
opportune." Dawson's offense involved renting post office boxes
where he could receive his ill-gotten gains, completing the forms nec-
essary to obtain money from insurance policies held by thirteen of his
customers, forging their signatures on the paperwork and on the
checks he received in their names. With evidence of repeated acts
before it, the district court did not plainly err in making an enhance-
ment for more than minimal planning.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                  4